
	

114 HR 4576 : Ensuring Access to Pacific Fisheries Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 4576
		IN THE SENATE OF THE UNITED STATES
		September 13, 2016ReceivedAN ACT
		To implement the Convention on the Conservation and Management of High Seas Fisheries Resources in
			 the North Pacific Ocean, to implement the Convention on the Conservation
			 and Management of High Seas Fishery Resources in the South Pacific Ocean,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ensuring Access to Pacific Fisheries Act. INorth Pacific Fisheries Convention Implementation 101.DefinitionsIn this title:
 (1)CommissionThe term Commission means the North Pacific Fisheries Commission established in accordance with the North Pacific Fisheries Convention.
 (2)CommissionerThe term Commissioner means a United States Commissioner appointed under section 102(a). (3)Convention AreaThe term Convention Area means the area to which the Convention on the Conservation and Management of High Seas Fisheries Resources in the North Pacific Ocean applies under Article 4 of such Convention.
 (4)CouncilThe term Council means the North Pacific Fishery Management Council, the Pacific Fishery Management Council, or the Western Pacific Fishery Management Council established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852), as the context requires.
 (5)Exclusive economic zoneThe term exclusive economic zone means— (A)with respect to the United States, the zone established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note); and
 (B)with respect to a foreign country, a designated zone similar to the zone referred to in subparagraph (A) for that country, consistent with international law.
					(6)Fisheries resources
 (A)In generalExcept as provided in subparagraph (B), the term fisheries resources means all fish, mollusks, crustaceans, and other marine species caught by a fishing vessel within the Convention Area, as well as any products thereof.
 (B)ExclusionsThe term fisheries resources does not include— (i)sedentary species insofar as they are subject to the sovereign rights of coastal nations consistent with Article 77, paragraph 4 of the 1982 Convention and indicator species of vulnerable marine ecosystems as listed in, or adopted pursuant to, Article 13, paragraph 5 of the North Pacific Fisheries Convention;
 (ii)catadromous species; (iii)marine mammals, marine reptiles, or seabirds; or
 (iv)other marine species already covered by preexisting international fisheries management instruments within the area of competence of such instruments.
						(7)Fishing activities
 (A)In generalThe term fishing activities means— (i)the actual or attempted searching for, catching, taking, or harvesting of fisheries resources;
 (ii)engaging in any activity that can reasonably be expected to result in the locating, catching, taking, or harvesting of fisheries resources for any purpose;
 (iii)the processing of fisheries resources at sea; (iv)the transshipment of fisheries resources at sea or in port; or
 (v)any operation at sea in direct support of, or in preparation for, any activity described in clauses (i) through (iv), including transshipment.
 (B)ExclusionsThe term fishing activities does not include any operation related to an emergency involving the health or safety of a crew member or the safety of a fishing vessel.
 (8)Fishing vesselThe term fishing vessel means any vessel used or intended for use for the purpose of engaging in fishing activities, including a processing vessel, a support ship, a carrier vessel, or any other vessel directly engaged in such fishing activities.
 (9)High seasThe term high seas does not include an area that is within the exclusive economic zone of the United States or of any other country.
 (10)North Pacific Fisheries ConventionThe term North Pacific Fisheries Convention means the Convention on the Conservation and Management of the High Seas Fisheries Resources in the North Pacific Ocean (including any annexes, amendments, or protocols that are in force, or have come into force) for the United States, which was adopted at Tokyo on February 24, 2012.
 (11)PersonThe term person means— (A)any individual, whether or not a citizen or national of the United States;
 (B)any corporation, partnership, association, or other entity, whether or not organized or existing under the laws of any State; or
 (C)any Federal, State, local, tribal, or foreign government or any entity of such government. (12)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Commerce.
 (13)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, and any other commonwealth, territory, or possession of the United States.
 (14)Straddling stockThe term straddling stock means a stock of fisheries resources that migrates between, or occurs in, the economic exclusion zone of one or more parties to the Convention and the Convention Area.
 (15)TransshipmentThe term transshipment means the unloading of any fisheries resources taken in the Convention Area from one fishing vessel to another fishing vessel either at sea or in port.
 (16)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982. 102.United States participation in the North Pacific Fisheries Convention (a)United States Commissioners (1)Number of CommissionersThe United States shall be represented on the Commission by five United States Commissioners.
 (2)Selection of CommissionersThe Commissioners shall be as follows: (A)Appointment by the President (i)In generalTwo of the Commissioners shall be appointed by the President and shall be an officer or employee of—
 (I)the Department of Commerce; (II)the Department of State; or
 (III)the Coast Guard. (ii)Selection criteriaIn making each appointment under clause (i), the President shall select a Commissioner from among individuals who are knowledgeable or experienced concerning fisheries resources in the North Pacific Ocean.
 (B)North Pacific Fishery Management CouncilOne Commissioner shall be the chairman of the North Pacific Fishery Management Council or a designee of such chairman.
 (C)Pacific Fishery Management CouncilOne Commissioner shall be the chairman of the Pacific Fishery Management Council or a designee of such chairperson.
 (D)Western Pacific Fishery Management CouncilOne Commissioner shall be the chairman of the Western Pacific Fishery Management Council or a designee of such chairperson.
 (b)Alternate CommissionersIn the event of a vacancy in a position as a Commissioner appointed under subsection (a), the Secretary of State, in consultation with the Secretary, may designate from time to time and for periods of time considered appropriate an alternate Commissioner to the Commission. An alternate Commissioner may exercise all powers and duties of a Commissioner in the absence of a Commissioner appointed under subsection (a), and shall serve the remainder of the term of the absent Commissioner for which designated.
				(c)Administrative matters
 (1)Employment statusAn individual serving as a Commissioner, or an alternative Commissioner, other than an officer or employee of the United States Government, shall not be considered a Federal employee, except for the purposes of injury compensation or tort claims liability as provided in chapter 81 of title 5, United States Code, and chapter 171 of title 28, United States Code.
 (2)CompensationAn individual serving as a Commissioner or an alternate Commissioner, although an officer of the United States while so serving, shall receive no compensation for the individual’s services as such Commissioner or alternate Commissioner.
					(3)Travel expenses
 (A)In generalThe Secretary of State shall pay the necessary travel expenses of a Commissioner or an alternate Commissioner in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code.
 (B)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State under this paragraph.
 103.Authority and responsibility of the Secretary of StateThe Secretary of State may— (1)receive and transmit, on behalf of the United States, reports, requests, recommendations, proposals, decisions, and other communications of and to the Commission;
 (2)in consultation with the Secretary, act upon, or refer to another appropriate authority, any communication received pursuant to paragraph (1);
 (3)with the concurrence of the Secretary, and in accordance with the Convention, object to the decisions of the Commission; and
 (4)request and utilize on a reimbursed or non-reimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies, foreign governments or agencies, or international intergovernmental organizations, in the conduct of scientific research and other programs under this title.
				104.Authority of the Secretary of Commerce
				(a)Promulgation of regulations
 (1)AuthorityThe Secretary, in consultation with the Secretary of State and, with respect to enforcement measures, the Secretary of the department in which the Coast Guard is operating, may promulgate such regulations as may be necessary to carry out the United States international obligations under the North Pacific Fisheries Convention and this title, including recommendations and decisions adopted by the Commission.
 (2)Regulations of straddling stocksIn the implementation of a measure adopted by the Commission that would govern a straddling stock under the authority of a Council, any regulation promulgated by the Secretary to implement such measure within the exclusive economic zone shall be approved by such Council.
 (b)Rule of constructionRegulations promulgated under subsection (a) shall be applicable only to a person or a fishing vessel that is or has engaged in fishing activities, or fisheries resources covered by the North Pacific Fisheries Convention under this title.
 (c)Additional authorityThe Secretary may conduct, and may request and utilize on a reimbursed or nonreimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies in—
 (1)scientific, research, and other programs under this title; (2)fishing operations and biological experiments for purposes of scientific investigation or other purposes necessary to implement the North Pacific Fisheries Convention;
 (3)the collection, utilization, and disclosure of such information as may be necessary to implement the North Pacific Fisheries Convention, subject to sections 552 and 552a of title 5, United States Code, and section 402(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a(b));
 (4)the issuance of permits to owners and operators of United States vessels to engage in fishing activities in the Convention Area seaward of the exclusive economic zone of the United States, under such terms and conditions as the Secretary may prescribe, including the period of time that a permit is valid; and
 (5)if recommended by the United States Commissioners, the assessment and collection of fees, not to exceed 3 percent of the ex-vessel value of fisheries resources harvested by vessels of the United States in fisheries conducted in the Convention Area, to recover the actual costs to the United States to carry out the functions of the Secretary under this title.
 (d)Consistency with other lawsThe Secretary shall ensure the consistency, to the extent practicable, of fishery management programs administered under this title, the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), the Tuna Conventions Act of 1950 (16 U.S.C. 951 et seq.), the South Pacific Tuna Act of 1988 (16 U.S.C. 973 et seq.), section 401 of Public Law 108–219 (16 U.S.C. 1821 note) (relating to Pacific albacore tuna), the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.), the National Oceanic and Atmospheric Administration Authorization Act of 1992 (Public Law 102–567) and the amendments made by that Act, and Public Law 100–629 (102 Stat. 3286).
				(e)Judicial review of regulations
 (1)In generalRegulations promulgated by the Secretary under this title shall be subject to judicial review to the extent authorized by, and in accordance with, chapter 7 of title 5, United States Code, if a petition for such review is filed not later than 30 days after the date on which the regulations are promulgated.
 (2)ResponsesNotwithstanding any other provision of law, the Secretary shall file a response to any petition filed in accordance with paragraph (1), not later than 30 days after the date the Secretary is served with that petition, except that the appropriate court may extend the period for filing such a response upon a showing by the Secretary of good cause for that extension.
 (3)Copies of administrative recordA response of the Secretary under paragraph (2) shall include a copy of the administrative record for the regulations that are the subject of the petition.
 (4)Expedited hearingsUpon a motion by the person who files a petition under this subsection, the appropriate court shall assign the matter for hearing at the earliest possible date.
					105.Enforcement
 (a)In generalThe Secretary and the Secretary of the department in which the Coast Guard is operating— (1)shall administer and enforce this title and any regulations issued under this title; and
 (2)may request and utilize on a reimbursed or nonreimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies in the administration and enforcement of this title.
 (b)Secretarial actionsThe Secretary and the Secretary of the department in which the Coast Guard is operating shall prevent any person from violating this title with respect to fishing activities or the conservation of fisheries resources in the Convention Area in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858, 1859, 1860, and 1861) were incorporated into and made a part of this title. Any person that violates this title is subject to the penalties and entitled to the privileges and immunities provided in the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) in the same manner, by the same means, and with the same jurisdiction, power, and duties as though sections 308 through 311 of that Act (16 U.S.C. 1858, 1859, 1860, and 1861) were incorporated into and made a part of this title.
				(c)Jurisdiction of the courts
 (1)In generalSubject to paragraphs (2) and (3), the district courts of the United States shall have jurisdiction over any case or controversy arising under this title, and any such court may at any time—
 (A)enter restraining orders or prohibitions; (B)issue warrants, process in rem, or other process;
 (C)prescribe and accept satisfactory bonds or other security; and (D)take such other actions as are in the interest of justice.
 (2)Hawaii and Pacific insular areasIn the case of Hawaii or any possession of the United States in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that—
 (A)in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam; and
 (B)in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands.
 (3)ConstructionEach violation shall be a separate offense and the offense is deemed to have been committed not only in the district where the violation first occurred, but also in any other district authorized by law. Any offense not committed in any district is subject to the venue provisions of section 3238 of title 18, United States Code.
					(d)Confidentiality
 (1)In generalAny information submitted to the Secretary in compliance with any requirement under this title, and information submitted under any requirement of this title that may be necessary to implement the Convention, including information submitted before the date of the enactment of this Act, shall be confidential and may not be disclosed, except—
 (A)to a Federal employee who is responsible for administering, implementing, or enforcing this title; (B)to the Commission, in accordance with requirements in the North Pacific Fisheries Convention and decisions of the Commission, and, insofar as possible, in accordance with an agreement with the Commission that prevents public disclosure of the identity or business of any person;
 (C)to State, Council, or marine fisheries commission employees pursuant to an agreement with the Secretary that prevents public disclosure of the identity or business of any person;
 (D)when required by court order; or (E)when the Secretary has obtained written authorization from the person submitting such information to release such information to another person for a reason not otherwise provided for in this paragraph, and such release does not violate other requirements of this title.
						(2)Use of information
 (A)In generalExcept as provided in subparagraph (B), the Secretary shall promulgate regulations regarding the procedures the Secretary considers necessary to preserve the confidentiality of information submitted under this title.
 (B)ExceptionThe Secretary may release or make public information submitted under this title if the information is in any aggregate or summary form that does not directly or indirectly disclose the identity or business of any person.
 (3)Rule of constructionNothing in this subsection shall be interpreted or construed to prevent the use for conservation and management purposes by the Secretary of any information submitted under this title.
 106.Prohibited actsIt is unlawful for any person— (1)to violate this title or any regulation or permit issued under this title;
 (2)to use any fishing vessel to engage in fishing activities without, or after the revocation or during the period of suspension of, an applicable permit issued pursuant to this title;
 (3)to refuse to permit any officer authorized to enforce this title to board a fishing vessel subject to such person’s control for the purposes of conducting any search, investigation, or inspection in connection with the enforcement of this title or any regulation, permit, or the North Pacific Fisheries Convention;
 (4)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search, investigation, or inspection in connection with the enforcement of this title or any regulation, permit, or the North Pacific Fisheries Convention;
 (5)to resist a lawful arrest for any act prohibited by this title or any regulation promulgated or permit issued under this title;
 (6)to ship, transport, offer for sale, sell, purchase, import, export, or have custody, control, or possession of, any fisheries resources taken or retained in violation of this title or any regulation or permit referred to in paragraph (1) or (2);
 (7)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this section;
 (8)to submit to the Secretary false information (including false information regarding the capacity and extent to which a United States fish processor, on an annual basis, will process a portion of the optimum yield of a fishery that will be harvested by fishing vessels of the United States), regarding any matter that the Secretary is considering in the course of carrying out this title;
 (9)to assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with any observer on a vessel under this title, or any data collector employed by or under contract to any person to carry out responsibilities under this title;
 (10)to engage in fishing activities in violation of any regulation adopted pursuant to this title; (11)to fail to make, keep, or furnish any catch returns, statistical records, or other reports required by regulations adopted pursuant to this title to be made, kept, or furnished;
 (12)to fail to stop a vessel upon being hailed and instructed to stop by a duly authorized official of the United States;
 (13)to import, in violation of any regulation adopted pursuant to this title, any fisheries resources in any form of those species subject to regulation pursuant to a recommendation, resolution, or decision of the Commission, or any fisheries resources in any form not under regulation but under investigation by the Commission, during the period such fisheries resources have been denied entry in accordance with this title;
 (14)to make or submit any false record, account, or label for, or any false identification of, any fisheries resources that have been, or are intended to be imported, exported, transported, sold, offered for sale, purchased, or received in interstate or foreign commerce; or
 (15)to refuse to authorize and accept boarding by a duly authorized inspector pursuant to procedures adopted by the Commission for the boarding and inspection of fishing vessels in the Convention Area.
				107.Cooperation in carrying out Convention
 (a)Federal and State agencies; private institutions and organizationsThe Secretary may cooperate with any Federal agency, any public or private institution or organization within the United States or abroad, and, through the Secretary of State, a duly authorized official of the government of any party to the North Pacific Fisheries Convention, in carrying out responsibilities under this title.
 (b)Scientific and other programs; facilities and personnelEach Federal agency may, upon the request of the Secretary, cooperate in the conduct of scientific and other programs and furnish facilities and personnel for the purpose of assisting the Commission in carrying out its duties under the North Pacific Fisheries Convention.
 (c)Sanctioned fishing operations and biological experimentsNothing in this title, or in the laws of any State, prevents the Secretary or the Commission from— (1)conducting or authorizing the conduct of fishing operations and biological experiments at any time for purposes of scientific investigation; or
 (2)discharging any other duties prescribed by the North Pacific Fisheries Convention. (d)State jurisdiction not affectedNothing in this title shall be construed to diminish or to increase the jurisdiction of any State in the territorial sea of the United States.
 108.Territorial participationThe Secretary of State shall ensure participation in the Commission and its subsidiary bodies by the Commonwealth of the Northern Mariana Islands, American Samoa, and Guam to the extent allowed under United States law.
 109.Exclusive economic zone notificationMasters of commercial fishing vessels of countries fishing under the management authority of the North Pacific Fisheries Convention that do not carry vessel monitoring systems capable of communicating with United States enforcement authorities shall, prior to or as soon as reasonably possible after, entering and transiting the exclusive economic zone bounded by the Convention Area, ensure that all fishing gear on board the vessel is stowed below deck or otherwise removed from the place it is normally used for fishing activities and placed where it is not readily available for fishing activities.
			IIImplementation of the Convention on the Conservation and Management of High Seas Fishery Resources
			 in the South Pacific Ocean
 201.DefinitionsIn this title: (1)1982 conventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.
 (2)CommissionThe term Commission means the Commission of the South Pacific Regional Fisheries Management Organization established in accordance with the South Pacific Fishery Resources Convention.
 (3)Convention areaThe term Convention Area means the area to which the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean applies under Article 5 of such Convention.
 (4)CouncilThe term Council means the Western Pacific Regional Fishery Management Council. (5)Exclusive economic zoneThe term exclusive economic zone means—
 (A)with respect to the United States, the zone established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note); and
 (B)with respect to a foreign country, a designated zone similar to the zone referred to in subparagraph (A) for that country, consistent with international law.
 (6)Fishery resourcesThe term fishery resources means all fish, mollusks, crustaceans, and other marine species, and any products thereof, caught by a fishing vessel within the Convention Area, but excluding—
 (A)sedentary species insofar as they are subject to the national jurisdiction of coastal States pursuant to Article 77 paragraph 4 of the 1982 Convention;
 (B)highly migratory species listed in Annex I of the 1982 Convention; (C)anadromous and catadromous species; and
 (D)marine mammals, marine reptiles and sea birds. (7)FishingThe term fishing—
 (A)except as provided in subparagraph (B), means— (i)the actual or attempted searching for, catching, taking, or harvesting of fishery resources;
 (ii)engaging in any activity that can reasonably be expected to result in the locating, catching, taking or harvesting of fishery resources for any purpose;
 (iii)transshipment and any operation at sea, in support of, or in preparation for, any activity described in this subparagraph; and
 (iv)the use of any vessel, vehicle, aircraft, or hovercraft in relation to any activity described in this subparagraph; and
 (B)does not include any operation related to emergencies involving the health and safety of crew members or the safety of a fishing vessel.
 (8)Fishing vesselThe term fishing vessel means any vessel used or intended to be used for fishing, including any fish processing vessel support ship, carrier vessel, or any other vessel directly engaged in fishing operations.
 (9)PersonThe term person means any individual (whether or not a citizen or national of the United States); any corporation, partnership, association, or other entity (whether or not organized or existing under the laws of any State); and any Federal, State, local, or foreign government or any entity of any such government.
 (10)SecretaryThe term Secretary means the Secretary of Commerce. (11)South pacific fishery resources conventionThe term South Pacific Fishery Resources Convention means the Convention on the Conservation and Management of the High Seas Fishery Resources in the South Pacific Ocean (including any annexes, amendments, or protocols that are in force, or have come into force, for the United States), which was adopted at Auckland, New Zealand, on November 14, 2009, by the International Consultations on the Proposed South Pacific Regional Fisheries Management Organization.
 (12)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, and any other commonwealth, territory, or possession of the United States.
				202.Appointment or designation of united states commissioners
				(a)Appointment
 (1)In generalThe United States shall be represented on the Commission by not more than three Commissioners. In making each appointment, the President shall select a Commissioner from among individuals who are knowledgeable or experienced concerning fishery resources in the South Pacific Ocean.
 (2)RepresentationAt least one of the Commissioners shall be— (A)serving at the pleasure of the President, an officer or employee of—
 (i)the Department of Commerce; (ii)the Department of State; or
 (iii)the Coast Guard; and (B)the chairperson or designee of the Council.
 (b)Alternate commissionersThe Secretary of State, in consultation with the Secretary, may designate from time to time and for periods of time considered appropriate an alternate Commissioner to the Commission. An alternate Commissioner may exercise all powers and duties of a Commissioner in the absence of a Commissioner appointed under subsection (a).
				(c)Administrative matters
 (1)Employment statusAn individual serving as a Commissioner, or as an alternate Commissioner, other than an officer or employee of the United States Government, shall not be considered a Federal employee, except for the purposes of injury compensation or tort claims liability as provided in chapter 81 of title 5, United States Code, and chapter 171 of title 28, United States Code.
 (2)CompensationAn individual serving as a Commissioner or an alternate Commissioner, although an officer of the United States while so serving, shall receive no compensation for the individual’s services as such Commissioner or alternate Commissioner.
					(3)Travel expenses
 (A)In generalThe Secretary of State shall pay the necessary travel expenses of a Commissioner or an alternate Commissioner in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code.
 (B)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State under this paragraph.
 203.Authority and responsibility of the Secretary of StateThe Secretary of State may— (1)receive and transmit, on behalf of the United States, reports, requests, recommendations, proposals, decisions, and other communications of and to the Commission;
 (2)in consultation with the Secretary, act upon, or refer to other appropriate authority, any communication pursuant to paragraph (1); and
 (3)with the concurrence of the Secretary, and in accordance with the South Pacific Fishery Resources Convention, object to decisions of the Commission.
				204.Responsibility of the secretary and rulemaking authority
 (a)ResponsibilitiesThe Secretary may— (1)administer this title and any regulations issued under this title, except to the extent otherwise provided for in this title;
 (2)issue permits to vessels subject to the jurisdiction of the United States, and to owners and operators of such vessels, to fish in the Convention Area, under such terms and conditions as the Secretary may prescribe; and
 (3)if recommended by the United States Commissioners, assess and collect fees, not to exceed 3 percent of the ex-vessel value of fisheries resources harvested by vessels of the United States in fisheries conducted in the Convention Area, to recover the actual costs to the United States to carry out the functions of the Secretary under this title.
					(b)Promulgation of regulations
 (1)In generalThe Secretary, in consultation with the Secretary of State and the Secretary of the department in which the Coast Guard is operating, may promulgate such regulations as may be necessary and appropriate to carry out the international obligations of the United States under the South Pacific Fishery Resources Convention and this title, including decisions adopted by the Commission.
 (2)ApplicabilityRegulations promulgated under this subsection shall be applicable only to a person or fishing vessel that is or has engaged in fishing, and fishery resources covered by the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean under this title.
 (c)Consistency with other lawsThe Secretary shall ensure the consistency, to the extent practicable, of fishery management programs administered under this title, the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), the Tuna Conventions Act of 1950 (16 U.S.C. 951 et seq.), the South Pacific Tuna Act of 1988 (16 U.S.C. 973 et seq.), section 401 of Public Law 108–219 (16 U.S.C. 1821 note) (relating to Pacific albacore tuna), the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.), the National Oceanic and Atmospheric Administration Authorization Act of 1992 (Public Law 102–567) and the amendments made by that Act, and Public Law 100–629 (102 Stat. 3286).
				(d)Judicial review of regulations
 (1)In generalRegulations promulgated by the Secretary under this title shall be subject to judicial review to the extent authorized by, and in accordance with, chapter 7 of title 5, United States Code, if a petition for such review is filed not later than 30 days after the date on which the regulations are promulgated or the action is published in the Federal Register, as applicable.
 (2)ResponsesNotwithstanding any other provision of law, the Secretary shall file a response to any petition filed in accordance with paragraph (1) not later than 30 days after the date the Secretary is served with that petition, except that the appropriate court may extend the period for filing such a response upon a showing by the Secretary of good cause for that extension.
 (3)Copies of administrative recordA response of the Secretary under paragraph (2) shall include a copy of the administrative record for the regulations that are the subject of the petition.
 (4)Expedited hearingsUpon a motion by the person who files a petition under this subsection, the appropriate court shall assign the matter for hearing at the earliest possible date.
					205.Enforcement
 (a)ResponsibilityThis title, and any regulations or permits issued under this title, shall be enforced by the Secretary and the Secretary of the department in which the Coast Guard is operating. Such Secretaries shall, and the head of any Federal or State agency that has entered into an agreement with either such Secretary under this section may (if the agreement so provides), authorize officers to enforce this title or any regulation promulgated under this title. Any officer so authorized may enforce this title in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though section 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861) were incorporated into and made a part of this title.
 (b)Administration and enforcementThe Secretary shall prevent any person from violating this title in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858 through 1861) were incorporated into and made a part of this title. Any person that violates this title shall be subject to the penalties, and entitled to the privileges and immunities, provided in the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) in the same manner and by the same means as though sections 308 through 311 of that Act (16 U.S.C. 1858 through 1861) were incorporated into and made a part of this title.
 (c)District court jurisdictionThe district courts of the United States shall have jurisdiction over any actions arising under this section. Notwithstanding subsection (b), for the purpose of this section, for Hawaii or any possession of the United States in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam, and except that in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands. Each violation shall be a separate offense and the offense is deemed to have been committed not only in the district where the violation first occurred, but also in any other district as authorized by law. Any offenses not committed in any district are subject to the venue provisions of section 3238 of title 18, United States Code.
 206.Prohibited actsIt is unlawful for any person— (1)to violate any provision of this title or of any regulation promulgated or permit issued under this title;
 (2)to use any fishing vessel to engage in fishing without a valid permit or after the revocation, or during the period of suspension, of an applicable permit pursuant to this title;
 (3)to refuse to permit any officer authorized to enforce this title to board a fishing vessel subject to such person’s control for the purposes of conducting any investigation or inspection in connection with the enforcement of this title;
 (4)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search, investigation, or inspection in connection with the enforcement of this title or any regulation promulgated or permit issued under this title;
 (5)to resist a lawful arrest for any act prohibited by this title or any regulation promulgated or permit issued under this title;
 (6)to ship, transport, offer for sale, sell, purchase, import, export, or have custody, control, or possession of, any fishery resources taken or retained in violation of this title or any regulation or permit referred to in paragraph (1) or (2);
 (7)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this title;
 (8)to submit to the Secretary false information, regarding any matter that the Secretary is considering in the course of carrying out this title;
 (9)to assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with any observer on a vessel pursuant to the requirements of this title, or any data collector employed by the National Oceanic and Atmospheric Administration or under contract to any person to carry out responsibilities under this title;
 (10)to fail to make, keep, or furnish any catch returns, statistical records, or other reports as are required by regulations adopted pursuant to this title to be made, kept, or furnished;
 (11)to fail to stop a vessel upon being hailed and instructed to stop by a duly authorized official of the United States;
 (12)to import, in violation of any regulation promulgated under this title, any fishery resources in any form of those species subject to regulation pursuant to a decision of the Commission;
 (13)to make or submit any false record, account, or label for, or any false identification of, any fishery resources that have been or are intended to be imported, exported, transported, sold, offered for sale, purchased, or received in interstate or foreign commerce; or
 (14)to refuse to authorize and accept boarding by a duly authorized inspector pursuant to procedures adopted by the Commission for the boarding and inspection of fishing vessels in the Convention Area.
				207.Cooperation in carrying out the convention
 (a)Federal and state agencies; private institutions and organizationsThe Secretary may cooperate with agencies of the United States Government, any public or private institutions or organizations within the United States or abroad, and, through the Secretary of State, the duly authorized officials of the government of any party to the South Pacific Fishery Resources Convention, in carrying out responsibilities under this title.
 (b)Scientific and other programs; facilities and personnelAll Federal agencies may, upon the request of the Secretary, cooperate in the conduct of scientific and other programs and to furnish facilities and personnel for the purpose of assisting the Commission in carrying out its duties under the South Pacific Fishery Resources Convention.
 (c)Sanctioned fishing operations and biological experimentsNothing in this title, or in the laws or regulations of any State, prevents the Secretary or the Commission from—
 (1)conducting or authorizing the conduct of fishing operations and biological experiments at any time for purposes of scientific investigation; or
 (2)discharging any other duties prescribed by the South Pacific Fishery Resources Convention. (d)State jurisdiction not affectedNothing in this title shall be construed to diminish or to increase the jurisdiction of any State in the territorial sea of the United States.
 208.Territorial participationThe Secretary of State shall ensure participation in the Commission and its subsidiary bodies by American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands to the extent allowed under United States law.
 209.Exclusive economic zone notificationMasters of commercial fishing vessels of countries fishing under the management authority of the South Pacific Fisheries Convention that do not carry vessel monitoring systems capable of communicating with United States enforcement authorities shall, before or as soon as reasonably possible after, entering and transiting the exclusive economic zone bounded by the Convention Area, ensure that all fishing gear on board the vessel is stowed below deck or otherwise removed from the place it is normally used for fishing activities and placed where it is not readily available for fishing activities.
			IIIWestern and Central Pacific Fisheries Commission
			301.Recommendations for agenda of annual meetings of Western and Central Pacific Fisheries Commission
 (a)In generalThe Western and Central Pacific Fisheries Convention Implementation Act is amended— (1)in section 503 (16 U.S.C. 6902)—
 (A)in subsection (a), by inserting and commercial fishing after fish stocks; and (B)in subsection (d)(1), by adding at the end the following:
							
 (E)Agenda recommendationsNo later than 30 days before each annual meeting of the Commission, the Advisory Committee shall transmit to the United States Commissioners recommendations relating to the agenda of the annual meeting. The recommendations must be agreed to by a majority of the Advisory Committee members. The United States Commissioners shall consider such recommendations, along with additional views transmitted by Advisory Committee members, in the formulation of the United States position for the Commission meeting and during the negotiations at that meeting.; and
 (2)by redesignating section 511 (16 U.S.C. 6910) as section 512, and inserting after section 510 the following:
						
 511.United States conservation, management, and enforcement objectivesThe Secretary, in consultation with the Secretary of State, in the course of negotiations, shall seek to—
 (1)minimize any disadvantage to United States fishermen in relation to other members of the Commission;
 (2)maximize the opportunities for fishing vessels of the United States to harvest fish stocks on the high seas in the Convention area, recognizing that such harvests may be restricted if the Commission, based on the best available scientific information provided by the Scientific Committee, determines it is necessary to achieve the conservation objective set forth in Article 2 of the Convention;
 (3)prevent any requirement for the transfer to other nations or foreign entities of the fishing capacity, fishing capacity rights, or fishing vessels of the United States or its territories, unless any such requirement is voluntary and market-based; and
 (4)ensure that conservation and management measures take into consideration traditional fishing patterns of fishing vessels of the United States and the operating requirements of the fisheries covered by the Western and Central Pacific Convention..
 (b)Conforming amendmentSection 1(b) of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 is amended in the table of contents by striking the item relating to section 511 (121 Stat. 3576) and inserting the following:
					
						
							Sec. 511. United States conservation, management, and enforcement objectives.
							Sec. 512. Authorization of appropriations..
				IVIllegal, Unregulated, and Unreported Fishing
			401.Amendments to the High Seas Driftnet Fishing Moratorium Protection Act
 (a)Application of actSection 606(b) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826g(b)) is amended by striking and at the end of paragraph (7), striking the period at the end of paragraph (8) and inserting ; and, and by adding at the end the following:
					
 (9)the Ensuring Access to Pacific Fisheries Act.. (b)Biennial reportsSection 607 of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826h) is amended by inserting on June 1 of that year after every 2 years thereafter,.
 (c)Identification of vesselsSection 609(a) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826j(a)) is amended by striking fishing vessels of that nation are engaged, or have and inserting any fishing vessel of that nation is engaged, or has.
 (d)Identification of nationsSection 610(a)(2)(A) of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826k) is amended by striking calendar year and inserting 3 years.
				VNorthwest Atlantic Fisheries Convention Amendments Act
			501.Short title; references to the Northwest Atlantic Fisheries Convention Act of 1995
 (a)Short titleThis title may be cited as the Northwest Atlantic Fisheries Convention Amendments Act. (b)References to the Northwest Atlantic Fisheries Convention Act of 1995Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5601 et seq.).
 502.Representation of the United States under conventionSection 202 (16 U.S.C. 5601) is amended— (1)in subsection (a)(1), by striking General Council and the Fisheries;
 (2)in subsection (b)(1), by striking at a meeting of the General Council or the Fisheries Commission; (3)in subsection (b)(2), by striking , at any meeting of the General Council or the Fisheries Commission for which the Alternate Commissioner is designated;
 (4)in subsection (d)(1), by striking at a meeting of the Scientific Council; (5)in subsection (d)(2), by striking , at any meeting of the Scientific Council for which the Alternate Representative is designated; and
 (6)in subsection (f)(1)(A), by striking Magnuson Act and inserting Magnuson-Stevens Fishery Conservation and Management Act. 503.Requests for scientific adviceSection 203 (16 U.S.C. 5602) is amended—
 (1)in subsection (a)— (A)by striking The Representatives may and inserting A Representative may;
 (B)by striking described in subsection (b)(1) or (2) and inserting described in paragraph (1) or (2) of subsection (b); and (C)by striking the Representatives have and inserting the Representative has;
 (2)by striking VII(1) each place it appears and inserting VII(10)(b); and (3)in subsection (b)(2), by striking VIII(2) and inserting VII(11).
 504.Authorities of Secretary of State with respect to conventionSection 204 (16 U.S.C. 5603) is amended by striking Fisheries Commission each place it appears and inserting Commission consistent with the procedures detailed in Articles XIV and XV of the Convention. 505.Interagency cooperationSection 205(a) (16 U.S.C. 5604(a)) is amended to read as follows:
				
 (a)Authorities of the secretaryIn carrying out the provisions of the Convention and this title, the Secretary may arrange for cooperation with—
 (1)any department, agency, or instrumentality of the United States; (2)a State;
 (3)a Council; or (4)a private institution or an organization..
 506.Prohibited acts and penaltiesSection 207(a)(5) (16 U.S.C. 5606(a)(5)) is amended by striking fish and inserting fishery resources. 507.Consultative committeeSection 208 (16 U.S.C. 5607) is amended—
 (1)in subsection (b)(2), by striking two and inserting 2; and (2)in subsection (c), by striking General Council or the Fisheries each place it appears.
 508.DefinitionsSection 210 (16 U.S.C. 5609) is amended to read as follows:  210.DefinitionsIn this title:
 (1)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982. (2)Authorized enforcement officerThe term authorized enforcement officer means a person authorized to enforce this title, any regulation issued under this title, or any measure that is legally binding on the United States under the Convention.
 (3)CommissionThe term Commission means the body provided for by Articles V, VI, XIII, XIV, and XV of the Convention. (4)CommissionerThe term Commissioner means a United States Commissioner to the Northwest Atlantic Fisheries Organization appointed under section 202.
 (5)ConventionThe term Convention means the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, done at Ottawa on October 24, 1978, and as amended on September 28, 2007.
 (6)Convention AreaThe term Convention Area means the waters of the Northwest Atlantic Ocean north of 35°00′ N and west of a line extending due north from 35°00′ N and 42°00′ W to 59°00′ N, thence due west to 44°00′ W, and thence due north to the coast of Greenland, and the waters of the Gulf of St. Lawrence, Davis Strait and Baffin Bay south of 78°10′ N.
 (7)CouncilThe term Council means the New England Fishery Management Council or the Mid-Atlantic Fishery Management Council. (8)Fishery resources (A)In generalThe term fishery resources means all fish, mollusks, and crustaceans, including any products thereof, within the Convention Area.
 (B)ExclusionsThe term fishery resources does not include— (i)sedentary species over which coastal States may exercise sovereign rights consistent with Article 77 of the 1982 Convention; or
 (ii)in so far as they are managed under other international treaties, anadromous and catadromous stocks and highly migratory species listed in Annex I of the 1982 Convention.
								(9)Fishing activities
 (A)In generalThe term fishing activities means harvesting or processing fishery resources, or transhipping of fishery resources or products derived from fishery resources, or any other activity in preparation for, in support of, or related to the harvesting of fishery resources.
 (B)InclusionsThe term fishing activities includes— (i)the actual or attempted searching for or catching or taking of fishery resources;
 (ii)any activity that can reasonably be expected to result in locating, catching, taking, or harvesting of fishery resources for any purpose; and
 (iii)any operation at sea in support of, or in preparation for, any activity described in this paragraph.
 (C)ExclusionsThe term fishing activities does not include any operation related to emergencies involving the health and safety of crew members or the safety of a vessel.
							(10)Fishing vessel
 (A)In generalThe term fishing vessel means a vessel that is or has been engaged in fishing activities. (B)InclusionsThe term fishing vessel includes a fish processing vessel or a vessel engaged in transshipment or any other activity in preparation for or related to fishing activities, or in experimental or exploratory fishing activities.
 (11)OrganizationThe term Organization means the Northwest Atlantic Fisheries Organization provided for by Article V of the Convention. (12)PersonThe term person means any individual (whether or not a citizen or national of the United States), and any corporation, partnership, association, or other entity (whether or not organized or existing under the laws of any State).
 (13)RepresentativeThe term Representative means a United States Representative to the Northwest Atlantic Fisheries Scientific Council appointed under section 202.
 (14)Scientific CouncilThe term Scientific Council means the Scientific Council provided for by Articles V, VI, and VII of the Convention. (15)SecretaryThe term Secretary means the Secretary of Commerce.
 (16)StateThe term State means each of the several States of the United States, the District of Columbia, and any other commonwealth, territory, or possession of the United States.
 (17)TransshipmentThe term transshipment means the unloading of all or any of the fishery resources on board a fishing vessel to another fishing vessel either at sea or in port..
 509.Quota allocation practiceSection 213 (16 U.S.C. 5612) is repealed.  Passed the House of Representatives September 12, 2016.Karen L. Haas,Clerk. 